Name: Commission Regulation (EC) No 299/97 of 19 February 1997 adopting exceptional support measures for the beef and veal market in Germany
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  means of agricultural production;  agricultural activity;  economic policy;  Europe
 Date Published: nan

 Avis juridique important|31997R0299Commission Regulation (EC) No 299/97 of 19 February 1997 adopting exceptional support measures for the beef and veal market in Germany Official Journal L 050 , 20/02/1997 P. 0016 - 0017COMMISSION REGULATION (EC) No 299/97 of 19 February 1997 adopting exceptional support measures for the beef and veal market in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2222/96 (2), and in particular Article 23 thereof,Whereas Commission Decision 96/239/EC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (BSE) (3), as amended by Decision 96/362/EC (4), prohibits the exportation of live bovine animals, or any part of them, from the United Kingdom to other Member States and their export to third countries as a result of the incidence of BSE in the United Kingdom; whereas animals born in the United Kingdom had been exported to other Member States prior to the introduction of that export ban; whereas the possibility that those animals, animals imported from Switzerland, or their descendants may enter the human food or animal feed chains has led to a lack of consumer confidence in beef and a disturbance of the market in Germany; whereas it is therefore necessary to take exceptional measures to support that market; whereas it is appropriate to establish a Community part-financed scheme authorizing Germany to purchase the animals concerned with a view to killing and subsequently destroying them;Whereas, in view of the extent of the disease and consequently of the magnitude of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Community and the Member State concerned; whereas, in similar cases the Community has contributed to the overall expenditure incurred at a rate of 70 %; whereas it is appropriate to provide a Community contribution of 70 % of the purchase price paid by Germany per animal destroyed under this Regulation;Whereas the price paid to producers is to compensate them for not selling the animal in question; whereas those animals must therefore be prohibited from being marketed; whereas it is therefore necessary to specify the conditions for the controls to be carried out by the authorities of the Member State concerned;Whereas provision should be made for Commission experts to check compliance with the conditions as specified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. Germany is hereby authorized to pay compensation in respect of the bovine animals referred to in paragraph 2 present on a holding located in the territory of Germany and slaughtered by order of the competent authority as part of measures concerning BSE.2. This Regulation covers bovine animals born in the United Kingdom or Switzerland or direct descendants of such animals, up to a maximum of 19 200 animals.Article 2 The animals referred to in Article 1 shall be killed either on the farm or in a rendering plant. After being slaughtered on the farm, the animals shall be transported immediately to a rendering plant.Article 3 The German competent authority shall:- carry out the necessary administrative checks and on-the-spot supervision of the operations referred to in Article 2, and- control those operations on the basis of frequent and unannounced inspections, in particular to verify that the material obtained has been effectively destroyed.The results of these checks, controls and examinations shall be made available to the Commission on request.Article 4 1. The amount of compensation per animal to be paid to producers or their agents by the German competent authority under Article 1 (1) shall be equal to the objective market value in Germany of each animal concerned established on the basis of a system of objective evaluation agreed on by the German competent authority, but may not exceed ECU 1 050.2. The Community shall part-finance at a rate of 70 % the expenditure relating to the amount of compensation referred to in paragraph 1 of animals slaughtered in accordance with Article 1.3. Notwithstanding paragraph 1, the German competent authority is authorized to pay supplementary amounts in respect of bovine animals slaughtered under this scheme. The Community shall not part-finance such expenditure.Article 5 Germany shall adopt all measures necessary to ensure proper application of this scheme. It shall inform the Commission as soon as possible of the measures which it has taken and of any amendments thereto.Article 6 The German competent authority:- shall inform the Commission each Wednesday of the number of animals slaughtered under this scheme during the preceding week,- shall draw up a detailed report on the controls which it has taken under the measures referred to in Article 5 and communicate this to the Commission each month.Article 7 Without prejudice to Article 9 of Council Regulation (EEC) No 729/70 (5), Commission experts, accompanied where appropriate by experts from the Member States, shall carry out, in collaboration with the German competent authority, on-the-spot checks to verify compliance with all the provisions of this Regulation.Article 8 The measures taken under this Regulation shall be considered to be intervention measures within the meaning of Article 3 of Regulation (EEC) No 729/70.Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 29 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 78, 28. 3. 1996, p. 47.(4) OJ No L 139, 12. 6. 1996, p. 17.(5) OJ No L 94, 28. 4. 1970, p. 13.